Silverman, J. (concurring).
I think that section 114 of the Domestic Relations Law applies to Grand Jury subpoenas and in that respect is in essence another rule of confidentiality. However, in this case there was a sufficient showing of "good *7cause” within the meaning of the statute so that this court may under the authority of that statute permit the Grand Jury to inspect the records here involved, subject to the safeguards referred to in the majority memorandum. In my view, however, notice should also be given pursuant to section 114 to the adoptive parents.
Birns and Markewich, JJ., concur with Lupiano, J. P.; Silverman, J., concurs in an opinion.
Two orders, Supreme Court, New York County, each entered on March 1, 1977, unanimously reversed, on the law, without costs and without disbursements, and the motions denied.